       Case 1:14-cr-00117-VEC Document 64
                                       63 Filed 01/28/19
                                                01/25/19 Page 1 of 1


                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED

MEMO ENDORSED                                           DOC #:
                                                        DATE FILED: 1/28/2019




                                                 Application GRANTED.

                                                 SO ORDERED.


                                                                        1/28/2019

                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
